DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/29/2021 has been entered.  Claims 1 & 4-22 are pending in the application.  Claims 2 & 3 are cancelled.

Claim Objections
Claims 9, 17, 20 & 22 are objected to because of the following informalities:
Claim 9 should read --The gear pump assembly of claim 1 wherein the counter bore portion is enlarged, the counter bore portion disposed at an inlet end of the first passage portion that communicates with the inlet side of the gear pump.--
Claim 17 should read --The gear pump assembly of claim 1 wherein the passage includes a second passage portion communicating at a first end with the first passage portion within the drive and/or driven gear teeth; wherein the second passage portion communicates with a trailing face of the gear teeth; and wherein the connecting portion extends from an axial slot in the teeth of the drive gear to the trailing face of the drive gear teeth.--
Claim 21, Line 12, the term “at least one of a first passage portion” should read --at least one 
Claim 22, Line 11, the term “at least one of a first passage portion” should read --at least one --
Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See the above Claim Objections section for clarification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/DAVID N BRANDT/            Examiner, Art Unit 3746